Citation Nr: 0801434	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  07-06 795	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension 
including as secondary to service-connected diabetes mellitus 
type II.

2.  Entitlement to service connection for sleep apnea 
including as secondary to service-connected diabetes mellitus 
type II.

3.  Entitlement to service connection for foot neuropathy 
including as secondary to service-connected diabetes mellitus 
type II.

4.  Entitlement to service connection for heart 
disease/angina including as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) in January 2006.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1967 to February 1969.  

2.  On January 8, 2008, the Board was notified by the RO that 
the veteran died in October 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


